DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 8 is objected to because of the following informalities:  
In claim 8, line 4, “said trough a bottle mount” should read “said trough, a bottle mount” 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1 and 6 recite the limitation “a generally L-shaped spray assembly” in lines 2. The term generally which is generic is followed by ‘L-shape’ of spray assembly which is rather specific
Claims 1 and 6 recite the limitation “a horizontal leg thereof sweeps across a lower surface of the dishwashing chamber” in lines 3. The phrase horizontal leg is non-descriptive as its association with the L-shaped spray assembly was not yet established rendering the relative positioning of the horizontal leg ambiguous and hence the metes and bounds of the terminology are unclear, thereby creating an indefiniteness issue. The Examiner believes that this language could read “a horizontal leg of the L-shaped spray assembly”.
Claims 1 and 6 recite the limitation “L-shaped spray assembly is rotated to and fro” in lines 2 and 3 respectively. The phrase rotated to and fro is ambiguous as the axis about which the to and fro motion occurs is not specified (axis can be parallel/perpendicular/outside/on either the vertical or the horizontal leg) rendering the relative positioning of the horizontal leg ambiguous and hence the metes and bounds of the terminology are unclear, thereby creating an indefiniteness issue. 
Claims 1 and 6 recite the limitation “rotatable hub of the type having duct connectors” in lines 11. The phrase rotatable hub of the type having duct connectors implies that duct connectors are integral part of the hub structure, however the Applicant has disclosed (Specification pg. 5 ln 12-18, Fig.4, 6b) that duct connectors (47, 48, 49) are not located on the rotatable hub (36). The metes and bounds of the terminology are unclear, thereby creating an indefiniteness issue. 
Claims 1 and 6 recite the limitation substantially parallel to an axis” in lines 12. The phrase substantially is relative rendering the phrase substantially parallel to an axis ambiguous and hence the metes and bounds of the terminology are unclear, thereby creating an indefiniteness issue. For alacrity, the Examiner believes that this language should read “parallel to an axis”
Claims 2-5 and 7-15 are rejected as containing the same indefiniteness issues as above in claims 1 and 6 respectively, from which these depend.
Claims 5, 11 13 and 15 recite the limitation “downwardly depending inlet” in lines 3. The phrase downwardly depending is non-descriptive, rendering the projection of the inlet ambiguous and hence the 
Claims 5, 11 13 and 15 recite the limitation “sealingly coupled to respective ones of the duct connectors” in lines 5 and 4. The phrase sealingly coupled is ambiguous and non-descriptive rendering the overall coupling arrangement ambiguous and hence the metes and bounds of the terminology are unclear, thereby creating an indefiniteness issue. 
Claims 1 and 6 recite the limitation “a vertical leg of the spray assembly sweeps across a side wall” in lines 4. There is insufficient antecedent basis for this limitation in the claim. Applicant has previously claimed a ‘L-shaped spray assembly’ and had not claimed spray assembly prior to this, thereby creating an indefiniteness issue due to the lack of antecedent basis. The Examiner believes that this language should read “a vertical leg of the L-shaped spray assembly sweeps across a side wall”.
Claims 2-5 and 7-15 are rejected as containing the same lack of antecedent basis issues as above in claims 1 and 6 respectively, from which these depend.
Claims 5, 11 13 and 15 recite the limitation “said inlets being adapted to be sealingly coupled to respective ones of the duct connectors” in lines 4. There is insufficient antecedent basis for this limitation in the claim. Applicant has not claimed the implied inlets of duct connectors prior to this, thereby creating an indefiniteness issue due to the lack of antecedent basis.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1, 3 and 6-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zelniker et al. (US5704380).

    PNG
    media_image1.png
    1081
    904
    media_image1.png
    Greyscale
Regarding claims 1, 3 and 6, via Fig 1 and annotated Fig. 3, Zelniker teaches a dishwashing machine (12) for washing dishes (abstract) comprising a rotatable L-shaped arm (30) rotatable to and fro in a chamber 14 (Col 4 ln 59-62) including horizontal and vertical legs (66 and 68), that sweep along a bottom and sidewall  (Col 5 ln 16-19), arm (30) further comprising two liquid ducts (32, 34 for detergent) and one water duct (42) (Col 4 ln 49-59) which contain nozzles ( 76’,76”,76’’’,78’,76’’,78’’’,80’,80’’) (Col 5 ln 11-15) to direct detergent and water in different directions (Col 2 ln 60- Col 3 ln 5); L-shaped arm (30) further comprising : a fluid inlet coupler at an end of the horizontal leg 66.  
With regards to the fluid inlet coupler adapted for coupling to a rotatable hub of the type having duct connectors projecting downwardly substantially parallel to an axis of rotation of the hub and fluidly coupled to respective channels of the spray assembly, this limitation is merely an intended use of the apparatus  (since  a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art), since the apparatus of Zelniker 
Regarding claim 7, Zelniker et al. teaches the dishwasher detailed above. Zelniker further teaches a dish holder for holding dishes within the dishwashing chamber (Zelniker, claim 1), said dish holder including a loading-unloading rotatable tray divided by a vertical water impermeable partition into two identical portions, the tray being positioned such that when one of the identical portions is within the dishwashing chamber, the other of said portions is outside the chamber and by rotation of the tray the positions of the portions are interchanged, said partition being capable of water-tight engagement with adjacent wall portions of the dishwashing chamber (Zelniker, claim 6); wherein the horizontal leg of the spray assembly extends below the tray and the vertical leg of the spray assembly extends above upper surfaces of utensils held on the tray, the nozzles on the horizontal leg being adapted for spraying liquid upwards onto lower surfaces of the utensils and the nozzles on the vertical leg being adapted for spraying liquid sideways and/or downwards with a slant, for spraying liquid on upper surfaces of the dishes (Zelniker,  claim 8).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 2, 4 are rejected under 35 U.S.C. 103 as being unpatentable over Zelniker et al. (US5704380) in view of Haegermarck et al. (US20200245840A1).
Regarding claims 2 and 4, Zelniker et al. teaches the dishwasher with L-shaped spray arm including horizontal and vertical legs (66 and 68), comprising two liquid ducts (32, 34 for detergent) and one water duct (42) (Col 4 ln 49-59) as detailed above. 
Zelniker et al. does not explicitly teach that each of the horizontal and vertical legs is formed as unitary molding to which the nozzles are separately fitted.  
In the analogous art of spray arm assembly in dishwasher, Haegermarck teaches a dishwasher with a spray arm 21 that can be formed as a single, integral piece (e.g., via injection molding, extrusion, or the like), or greater than two pieces and also the individual components may be molded and/or otherwise manufactured separately and then joined together to form the spray arm 21 [0036]. 
It would have been obvious to one of ordinary skill in the art at the time of effective filing, to incorporate the manner of molding of Haegermarck et al. into configuring the horizontal, vertical legs and nozzles of Zelniker so as to form the individual legs as single molds to which separately molded nozzles can be fitted, with the benefit of having ease of manufacturing several key components as separate or integral parts while reducing the manufacturing costs and wastage.
Claim 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Zelniker et al. (US5704380) in view of Thiyagarajan et al. (US-20110220149-A1).
Regarding claims 10 and 12, Zelniker teaches the dishwashing machine with L-shaped arm as detailed above. Zelniker et al. does not explicitly teach that the spray assembly comprises: a rotatable hub removably attached to the fluid inlet coupler, the rotatable hub comprising a cylindrical housing 
    PNG
    media_image2.png
    480
    575
    media_image2.png
    Greyscale
supporting the duct connectors at a lower end, each duct connector in alignment with the respective inlet of the fluid inlet coupler.  
In the analogous art of Spray device for an appliance and method of operation, via annotated Fig. 2, Thiyagarajan teaches a dishwasher 10 with a spray device 50 that comprises: a rotatable hub 52 (hub rotates with the spray arms 54 and 56) [0026] removably attached to the fluid inlet coupler comprising a cylindrical housing supporting the duct connectors (first inlet 68 and second inlet 72) at a lower end, each duct connector in alignment with the respective inlet (80 and 86) of the fluid inlet coupler (water path 80 aligned with first inlet 68, water path 86 aligned with second inlet 86)[0029].  
It would have been obvious to one of ordinary skill in the art at the time of effective filing, to add a rotatable hub including duct connectors as taught by Thiyagarajan to the spray arm of Zelniker so as to integrate the spray arm to the rotatable hub to allow fluid coupling via independent fluid channels for running wash and rinse cycles separately [0029].

Allowable Subject Matter
Claims 8, 9, 14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Regarding claims 8, 9 the closest prior art Zelniker et al. (US5704380) neither teaches nor fairly suggests that two detergent reservoirs (54 and 56) fluidly connected via a respective filler tube (32 and 34) are connected  to a respective trough at an upper end of the dishwasher, there being further provided 
Claims 5, 11, 13 and 15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Regarding claims 5, 11, 13 and 15, the closest prior art Zelniker et al. (US5704380) neither teaches nor fairly suggests the fluid inlet coupler that is integrally molded with the horizontal leg of the spray assembly comprises for each channel thereof a respective downwardly depending inlet integrally formed with said channel, each of said inlets being adapted to be sealingly coupled to respective ones of the duct connectors.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PALLAVI CHITTA whose telephone number is (571)270-5314.  The examiner can normally be reached on 7:30 am- 5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL BARR can be reached on (571) 272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/PALLAVI CHITTA Ph.D. /Examiner, Art Unit 1711


/BENJAMIN L OSTERHOUT/Primary Examiner, Art Unit 1711